Citation Nr: 0025205	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-25 277	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to May 
1973.  This matter comes to the Board of Veterans' Appeals 
(Board or BVA) following a May 1998 decision by the RO.


REMAND

On a VA Form 9 (Appeal to Board of Veterans' Appeals), dated 
in December 1999, the veteran checked a box indicating that 
he wanted to "appear personally at a local VA office before 
the BVA."  He was subsequently afforded a hearing before RO 
personnel in March 2000, but no BVA hearing was ever 
scheduled.  Because the veteran has specifically requested a 
hearing before the BVA, and because nothing in the record 
currently demonstrates that his request for such a hearing 
has been withdrawn, a remand is required.  38 C.F.R. §§ 19.9, 
20.700(a), 20.703 (1999).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	The RO should schedule a hearing before 
a member of the Board at the RO.  The 
veteran and his representative should be 
notified of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (1999).

After the veteran and his representative have been given an 
opportunity to appear at the Board hearing, the claims folder 
should be returned to the Board for further appellate review.  
No action is required by the veteran until he receives 
further notice, but he may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_______________________________
	MARK F. HALSEY
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1999).


